DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.

Status of Claims
Claims 1 and 2 are currently amended. Claims 1-16 are currently rejected under 35 USC 103. Claims 1-13 are additionally rejected under 35 USC 101.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1,
	The claim recites a method of searching and retrieving variable-length identifiers, assigning each subject, predicate, and object of a triple or the key and value of a key-value pair with a variable length identifier of up to a variable length of 54 bits; Which recites a step of generating identification numbers for individual items in storage. These steps recite a mental process applied to the field of computer techniques where a user can manually provide identifiers by writing an identification number on a particular item or file of any desirable length.
and identifying matches and non-matches of parent subjects and parent objects with search targets. Which recites a step of determining items having a specified criteria. These steps recite a mental process applied to the field of computer techniques where a user can select a document manually based on mentally determining desired characteristics.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. a triples datastore, a GPU, a CPU, a subject object, predicate object, etc. None of the claim elements preclude the steps using a GPU and CPU to search a datastore.
Claim 1 recites the following additional elements which are found to represent insignificant, extra-solution activity: 
searching and retrieving triples from a datastore, searching and retrieving variable-length identifiers, which encompasses a step of mere data gathering (e.g. searching and retrieving data represents data gathering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g)
wherein the datastore is a Resource Description Framework (RDF) compliant triples datastore or any key-value stores; which encompasses a step of selecting a particular data source to be manipulated (e.g. an RDF-compliant triples datastore is a data source), which represents insignificant extra-solution activity as described in MPEP 2106.05(g)
obtaining either the child subject or the child object for each matching or non-matching triple utilizing a Graphics Processing Unit (GPU), wherein the GPU is utilized in parallel with a Central Processing Unit (CPU); which encompasses a step of mere data gathering (e.g. obtaining search results data represents data gathering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g)
Therefore, the claim as recited essentially comprises receiving a plurality of requests having certain characteristics and receiving collections of data corresponding with each request applied to a generic computer environment. Thus, the claim recites a mental process.
a triples datastore, a GPU, a CPU, a subject object, predicate object, etc. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea of a mental process.
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
searching and retrieving variable-length identifiers, comprising searching and retrieving triples from a datastore, which represents an element that is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. retrieving variable-length identifiers is retrieving information) as described in MPEP 2106.5(d)(II)(iv).
obtaining either the child subject or the child object for each matching or non-matching triple utilizing a Graphics Processing Unit (GPU), wherein the GPU is utilized in parallel with a Central Processing Unit (CPU); which represents an element that is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. obtaining search result objects is retrieving information) as described in MPEP 2106.5(d)(II)(iv).


Regarding dependent claim 2,
Claim 2 depends upon Claim 1, as such claim 2 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 2 further recites the limitations of: “wherein identifying non-matches retrieves the subset of all parent subject and parent objects searched excluding the search target in which child subjects or objects after the non-matching parents are copied back to the CPU.” which encompasses a step of mere data gathering (e.g. identifying non-matches represents data gathering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g)
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
“wherein identifying non-matches retrieves the subset of all parent subject and parent objects searched excluding the search target in which child subjects or objects after the non-matching parents are copied back to the CPU.” which represents an element that is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. identifying non-matches as part of a search process represents retrieving data) as described in MPEP 2106.5(d)(II)(iv).

Regarding dependent claim 3,
Claim 3 depends upon Claim 1, as such claim 3 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 3 further recites the limitations of: “wherein each variable-length identifier has a maximum ID size of 254-1.” which encompasses a step of selecting a particular data source or type of data to be manipulated (e.g. a variable-length identifier is a type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g)

Regarding dependent claim 4,
Claim 4 depends upon Claim 1, as such claim 4 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 4 further recites the limitations of: “wherein the datastore has a parent-child relationship among its entities.” which encompasses a step of selecting a particular data source or type of data to be manipulated (e.g. a datastore a data source), which represents insignificant extra-solution activity as described in MPEP 2106.05(g)



Regarding dependent claim 5,
Claim 5 depends upon Claim 1, as such claim 5 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 5 further recites the limitations of: “wherein native storage format is used rather than a relational database.” which encompasses a step of selecting a particular data source or type of data to be manipulated (e.g. a storage service having a native format is a data source), which represents insignificant extra-solution activity as described in MPEP 2106.05(g)

Regarding dependent claim 6,
Claim 6 depends upon Claim 1, as such claim 6 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 6 further recites the limitations of: “wherein the GPU processes data in chunk sizes of 64 kilobytes (KB).” which encompasses a step of selecting a particular data source or type of data to be manipulated (e.g. a chunk of data is a data source), which represents insignificant extra-solution activity as described in MPEP 2106.05(g)

Regarding independent claim 7,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.



Regarding independent claim 8,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 9,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 10,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.


Regarding independent claim 13,
	The claim recites A method for completing a Resource Description Framework (RDF) search comprising:… utilizing a Central Processing Unit (CPU), to obtain a search target from a client, wherein the search target is either a parent subject or a parent object of a triple that is received from a datastore;
Which recites a step of “initiating” a computing component as part of a search process recited at a high degree of generality. These steps recite a mental process applied to the field of computer techniques where a user can manually search for a desired document/file and/or its related document/file from a collection of documents.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. a Resource Description Framework, A CPU, VRAM, DRAM, a GPU kernel, a client, etc. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 1 encompasses using a GPU and CPU to search a datastore.
Claim 1 recites the following additional elements which are found to represent insignificant, extra-solution activity: 
sending subject/object or object/subject chunks that are derived from the triple from the datastore to video random access memory (VRAM) or from dynamic random access memory (DRAM) to VRAM if not already cached; which encompasses a step of selecting a particular data source or type of data to be manipulated (e.g. determining where to send search result objects is selecting a particular data source to be manipulated, where VRAM, DRAM and the associated 
and initiating a Graphics Processing Unit (GPU) kernel for each chunk sent to VRAM, wherein child subjects or objects returned from the GPU are answer to the search target from the client.  which encompasses a step of selecting a particular data source or type of data to be manipulated (e.g. VRAM is memory, i.e. a source of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g). The limitation additionally recites a step of mere data gathering (e.g. returning search results is data gathering), which also represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Therefore, the claim as recited essentially comprises receiving a plurality of requests having certain characteristics and receiving collections of data corresponding with each request applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, e.g. a Resource Description Framework, A CPU, VRAM, DRAM, a GPU kernel, a client, etc. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea of a mental process.

utilizing a Central Processing Unit (CPU), to obtain a search target from a client, …; which represents an element that is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. obtaining a search target is retrieving information) as described in MPEP 2106.5(d)(II)(iv).
sending subject/object or object/subject chunks that are derived from the triple from the datastore to video random access memory (VRAM) or from dynamic random access memory (DRAM) to VRAM if not already cached; which represents an element that is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. sending data to VRAM/DRAM is storing information) as described in MPEP 2106.5(d)(II)(iv).
and initiating a Graphics Processing Unit (GPU) kernel for each chunk sent to VRAM, wherein child subjects or objects returned from the GPU are answer to the search target from the client.  which represents an element that is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. returning search results data to GPU is storing information) as described in MPEP 2106.5(d)(II)(iv).
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer 

Regarding claims 2-12,
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PGPUB No. 2012/0208592; Pub. Date: Aug. 16, 2012) in view of Bowes et al. (US PGPUB No. 2014/0330986; Pub. Date: Nov. 6, 2014).
Regarding independent claim 1,
Davis discloses a method for searching and retrieving variable-length identifiers, comprising: searching and retrieving triples from a datastore, wherein the datastore is a Resource Description Framework (RDF) compliant triples datastore or any key-value stores; See Paragraph [0272], (Disclosing a system for processing data by exploiting GPU capabilities. The system including a blackboard data structure serving as a database for Resource Description Framework (RDF) triples.). See FIG. 30 and Paragraph [0066], (FIG. 30 illustrating a subject-predicate-object relationship for RDF triples used to generate search query reports, i.e. searching and retrieving identifiers.).
processing each triple utilizing a Graphics Processing Unit (GPU), wherein the GPU is utilized in parallel with a Central Processing Unit (CPU); See Paragraph [0482]-[0483], (Graphical Processing Units comprising multiple processing cores may be used to support massive parallelism. GPU cores are capable of performing 
and identifying matches and non-matches of parent subjects and parent objects with search targets. See FIG. 30 and Paragraph [0066], (FIG. 30 illustrating a subject-predicate-object relationship for RDF triples, i.e. matches and non-matches of parent subjects and parent objects, used to generate search query reports, i.e. search targets to users. The examiner notes that the specific outputs "2007 Toyota Tacoma HasExteriorColor White", "2007 Toyota Tacoma HasPassenger Capacity 6", etc. represent matches. The remaining data items of subject-predicate-object storage represent non-matches.).
Davis does not disclose the step of assigning each subject, predicate, and object of a triple or the key and value of a key-value pair with a variable length identifier of up to a variable length of 54 bits;
Bowes disclose the step of assigning each subject, predicate, and object of a triple or the key and value of a key-value pair with a variable length identifier of up to a variable length of 54 bits; See Paragraph [0079], (Disclosing a path dictionary encoded with a variable-length bit string that is assigned to each segment string that unambiguously represents the segment string, i.e. assigning a variable-length identifier. Note [0052] wherein segment strings represent data items related to data tables.) 
The examiner notes that the phrase "variable length…of up to 54 bits" does represents non-functional descriptive language. Paragraph [0027] of Applicant's Specification discloses that "there may be more or less than 54 bits without departing from the present disclosure", therefore the variable length being specifically 54 bits does 
According to In re Lowry, absent a new and non-obvious functional relationship between the data, here "up to a variable length of 54 bits", and the underlying substrate, here "a variable length identifier", the examiner does not need to give patentable weight to these elements. See In Re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).
Davis and Bowes are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Davis to include the use of variable length identifiers as disclosed by Bowes. Paragraph [0079] of Bowes discloses that variable-length identifiers may be assigned to each segment string that uniquely represent a segment string; this allows a requestor to obtain any individual data segments via their unique identifier such that similar pieces of data may be more specifically referred to.

Regarding dependent claim 4,
As discussed above with claim 1, Davis-Bowes discloses all of the limitations.
Davis further discloses the step wherein the datastore has a parent-child relationship among its entities. See FIG. 24 and [0266], (The RDF schema allows maintenance of a hierarchy of objects and classes. Semantic triples commonly express relationships involving two data elements. FIG. 23 illustrates an example of a subject-predicate-object relationship that may contextually relate to family-child relationships.). The examiner notes that a parent-child relationship is a hierarchy of objects and classes, one of ordinary skill in the art having access to Davis would recognize that the subject-predicate-object relationship is analogous to a parent-child relationship.

Regarding independent claim 7,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.


Regarding dependent claim 10,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.



Claim 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Bowes as applied to claim 1 above, and further in view of Pidduck et al. (US PGPUB No. 2018/0330009; Pub. Date: Nov. 15, 2018) and Ben-Natan et al. (US Patent No. 9,830,369; Date of Patent: Nov. 28, 2017)
Regarding dependent claim 2,
Davis-Bowes discloses all of the limitations.
	Davis-Bowes does not disclose the step wherein identifying non-matches retrieves the subset of all parent subject and parent objects searched excluding the search target.
	Pidduck discloses the step wherein identifying non-matches retrieves the subset of all parent subject and parent objects searched excluding the search target. See Paragraph [0142]-[0153], (Paragraphs [0137]-[0176] relate to an example search query that is processed in order to determine matches between search query and search targets. The method comprises match iterators configured to match the input query Fields to those of a plurality of objects. Objects having fields that do not match the input query are considered non-matching, i.e. identifying non-matches retrieves the subset of all parent subject and parent objects searched excluding the search target (e.g. non-matches exclude the search target because a match is not found.)
	Davis, Bowes and Pidduck are analogous art because they are in the same field of endeavor, optimization of search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Davis-Bowes to include the method of obtaining non-matching entities during a search as disclosed by Pidduck. Paragraphs [0026]-[0027] of Pidduck disclose that the search process may improve computer functionality from a processing efficiency and speed standpoint and a computer resource usage standpoint by utilizing fewer and faster processes that reduce execution time. Users are able to construct useful and 
	Davis-Bowes-Pidduck does not disclose the step in which child subjects or objects after the non-matching parents are copied back to the CPU.
Ben-Natan discloses the step in which child subjects or objects after the non-matching parents are copied back to the CPU. See Col. 7, lines 16-24, (Disclosing a method for determining data matches by searching for matches using a plurality of GPUs in parallel. The GPUs return results of the matches to the CPU for specific indexing and field location and identification, i.e. in which child subjects or objects after the non-matching parents are copied back to the CPU.  
The examiner notes that Applicant's Specification is unclear regarding the limitation wherein "in which child subjects or objects after the non-matching parents are copied back to the CPU" which is merely recited verbatim in Paragraphs [0011] and [0033] of Applicant's Specification. The examiner is therefore interpreting this limitation to refer to step 700 illustrated in FIG. 6 of Applicant's Drawings wherein "child subjects or objects returned from the GPU are the answer to the client's search target".
	Davis-Bowes-Pidduck and Ben-Natan are analogous art because they are in the same field of endeavor, optimizing search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Davis-Bowes-Pidduck to include the method of returning search targets found by the GPU to the CPU as disclosed by Ben-Natan. The use of GPU cores to search for data represents an improvement in technology by providing a high degree of parallelization which is commonly known in the art to improve query performance by 

Regarding dependent claim 8,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.





Claim 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Bowes as applied to claim 1 above, and further in view of Szczepkowski et al. (US PGPUB No. 2013/0036277; Pub. Date: Feb. 7, 2013).
Regarding dependent claim 3,
As discussed above with claim 1, Davis-Bowes discloses all of the limitations.
	Davis-Bowes does not disclose the step wherein each variable-length identifier has a maximum ID size of (2^54)-1.  
	Szczepkowski discloses the step wherein each variable-length identifier has a maximum ID size of (2^54)-1. See Paragraph [0080], (Disclosing a storage system for maintaining stored data. The method includes a hash table populated by metadata files having 54-bit identifiers.). The examiner notes that for a 54-bit size field, every identifier stored within would necessarily have a maximum size of 2^54-1 as that is the maximum capacity of a 54-bit data field.
Davis, Bowes and Szczepkowski are analogous art because they are in the same field of endeavor, data storage and retrieval. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Davis-Bowes to include the 54-bit metadata file identifiers as disclosed by Szczepkowski. Doing so would allow the system to receive a predictable format for identifiers reaching up to 54 bits of identifier length.

Regarding dependent claim 9,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Claim 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Tansel (US Patent No.: 10,055,450; Date of Patent: Aug. 21, 2018).
Regarding dependent claim 5,
As discussed above with claim 1, Davis discloses all of the limitations.
	Davis does not disclose the step wherein native storage format is used rather than a relational database.
	Tansel discloses the step wherein native storage format is used rather than a relational database. See Col. 11, lines 11-19, (Disclosing a temporal triple store schema supported by an RDF native triple store, i.e. a native storage format for an RDF store.).
Davis and Tansel are analogous art because they are in the same field of endeavor, Resource description Framework (RDF) storage management. It would have Davis to include the native storage format for an RDF store as described by Tansel. Doing so would allow the system to store RDF triple data using included schema specification tools. Requesting entities can efficiently request data using native communication tools as opposed to going through intermediary layers to read/write RDF triple records.

Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Claim 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of DULUK, JR. (US PGPUB No. 2014/0281323; Pub. Date: Sep. 18, 2014).
Regarding dependent claim 6,
As discussed above with claim 1, Davis discloses all of the limitations.
	Davis does not disclose the step wherein the GPU processes data in chunk sizes of 64 kilobytes (KB). 
	DULUK JR. discloses the step wherein the GPU processes data in chunk sizes of 64 kilobytes (KB). See Paragraph [0116], (Disclosing a method for managing how memory pages are migrated and otherwise manipulated. The method includes the ability to process data pages using a GPU in units of 64KB pages, i.e. chunk sizes of 64KB.).
Davis and DULUK JR. are analogous art because they are in the same field of endeavor, GPU processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Davis to include the ability to process 64KB data pages for further operations as described by DULUK JR. Doing so would allow the system to advantageously split the data page into 4KB component as required by other elements of the system including the CPU as described in Paragraph [0116] of DULUK JR.  

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PGPUB No. 2012/0208592; Pub. Date: Aug. 16, 2012) in view of Bailey et al. (US PGPUB No. 2016/0335568; Pub. Date: Nov. 17, 2016).
Regarding independent claim 13,
	Davis discloses a method for completing a Resource Description Framework (RDF) search comprising: utilizing a Central Processing Unit (CPU), to obtain a search target from a client, wherein the search target is either a parent subject or a parent object of a triple that is received from a datastore; See Paragraph [0272], (Disclosing a system for processing data by exploiting GPU capabilities. The system including a blackboard data structure serving as a database for Resource Description Framework (RDF) triples.). See Paragraph [0281], (SPARQL is used to access triples in the database, i.e. triples are received from a datastore.). See Paragraph [0583], (Triples in the subject-predicate-object format of the triple database may be processed to yield inverse triples which may therefore be provided as output wherein a triple "BOB HasChild TED" (a parent object) may be inverted to yield "TED HasParent BOB" (a parent subject).).
	Davis does not disclose the step of sending subject/object or object/subject chunks that are derived from the triple from the datastore to video random access memory (VRAM) or from dynamic random access memory (DRAM) to VRAM if not already cached;
and initiating a Graphics Processing Unit (GPU) kernel for each chunk sent to VRAM, wherein child subjects or objects returned from the GPU are answer to the search target from the client.
Bailey discloses the step of sending subject/object or object/subject chunks that are derived from the triple from the datastore to video random access memory (VRAM) or from dynamic random access memory (DRAM) to VRAM if not already cached; See Paragraph [0043], (Disclosing a method for data exchange between a CPU and a group of GPUs. The method including the CPU serving as a host to the GPU which acts as a co-processor. Data from the DRAM is copied to VRAM for use by the GPU in performing computations, i.e. from DRAM to VRAM if not already cached. Note FIG. 1 wherein the system receives input data/constraints 106, i.e. subject/object or object/subject chunks. The examiner notes that the input data/constraints 106 are external data entering the system, i.e. the data is not cached.).
and initiating a Graphics Processing Unit (GPU) kernel for each chunk sent to VRAM, wherein child subjects or objects returned from the GPU are answer to the search target from the client. See Paragraph [0043], (The CPU may launch kernels on the GPU and determine a number of threads needed to process an execution job in parallel on the GPU for each execution job. Computational results, i.e. search results, are stored in the VRAM and copied to DRAM where they may be accessed by the CPU.).
The examiner notes that while Bailey does not explicitly disclose specifically sending subject/object or object/subject chunks that are derived from the triple from the datastore, the method of Davis does disclose subject/object or object/subject chunks that are derived from the triple from the datastore which may therefore be provided as input constraints to the system of Bailey to perform the functionality described above.
Davis and Bailey are analogous art because they are in the same field of endeavor, GPU processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Davis to include the method of processing data using a GPU as described by Bailey. Paragraph [0042] of Bailey discloses that a GPU is more efficient at launching multiple processing threads and executing threads in parallel than merely using a CPU.

Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Bailey as applied to claim 13 above, and further in view of Almog et al. (US PGPUB No. 2014/0282564; Pub. Date: Sep. 18, 2014) and Bhandari et al. (US PGPUB No. 2016/0328310; Pub. Date: Nov. 10, 2016).
Regarding dependent claim 14,
As discussed above with claim 13, Davis-Bailey discloses all of the limitations.
Bailey further discloses the step wherein the initiating step further comprising: for each GPU kernel, scheduling 214 threads per chunk; See Paragraph [0043], (The CPU may launch GPU kernels of the multi-core GPU. Each kernel being associated with a corresponding GPU thread in a collection of GPU threads 128(1)-128(N).). The examiner notes that one of ordinary skill in the art having Bailey before them would be able to determine that any number of GPU threads may be used to perform the method of generating computational results as described in Paragraph [0031]. The process of Bailey therefore allows for a variable number of GPU threads, which includes the use of "214 threads per chunk".
and copying back the child subjects or objects after the matching parent to the CPU. See Paragraph [0043], (The CPU accesses computational results from the 
Davis-Bailey does not disclose the step of for each thread, evaluating whether an atomic flag is set;
Almog discloses the step of for each thread, evaluating whether an atomic flag is set; See Paragraph [0056], (Disclosing an execution barrier for parallel processing.  The method including the step wherein a thread is to stop executing a particular program code in response to reaching said execution barrier in response to the status of a status register bit, i.e. evaluating the status of an atomic flag for a thread.)
Davis, Bailey and Almog are analogous art because they are in the same field of endeavor, parallel processing systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Davis-Bailey to include the step of disabling thread execution in response to a status bit as disclosed by Almog. Doing so would provide a means for starting and stopping thread execution via a status register bit that controls execution. Status indicators provide insight into the current state of a payload of data and would help in determining whether to proceed with processing based on said status.
Davis-Bailey-Almog does not disclose the step wherein upon determining an atomic flag is set, checking the threads corresponding section to see if it is a parent subject or object that matches the search target; 
upon determining that it matches the search target, setting the atomic flag to tell new threads beginning execution to short circuit and stop execution;
Bhandari discloses the step wherein upon determining an atomic flag is set, checking the threads corresponding section to see if it is a parent subject or object that matches the search target; See Paragraph [0041], (Discloses maintaining a stop flag to terminate the processing operations when the reference to the target function is found in the kernel thread list, i.e. checking to see if an object matches a search target.).
upon determining that it matches the search target, setting the atomic flag to tell new threads beginning execution to short circuit and stop execution; See Paragraph [0041], (Discloses maintaining a stop flag to terminate the processing operations when the reference to the target function is found in the kernel thread list, i.e. determining a matching search target sets a stop flag that terminates thread execution for the list of kernel threads.).
Davis, Bailey, Almog and Bandhari are analogous art because they are in the same field of endeavor, parallel processing systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Davis-Bailey-Almog to include the steps of controlling thread execution based on a matching procedure as disclosed by Bandhari. Doing so would allow the system to further control program execution based on the results of the search by using a stop flag to inform further thread processing.

Regarding dependent claim 15,
As discussed above with claim 14, Davis-Bailey-Almog-Bandhari discloses all of the limitations.
Almog further discloses the step wherein upon determining the atomic flag is not set, stopping thread execution. See Paragraph [0056], (Disclosing an execution barrier for parallel processing.  The method including the step wherein a thread is to stop executing a particular program code in response to reaching said execution barrier, i.e. stopping thread execution, in response to the status of a status register bit, i.e. an atomic flag.).
Davis, Bailey, Almog and Bandhari are analogous art because they are in the same field of endeavor, parallel processing systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Davis-Bailey to include the step of disabling thread execution in response to a status bit as disclosed by Almog. Doing so would provide a means for starting and stopping thread execution via a status register bit that controls execution. Status indicators provide insight into the current state of a payload of data and would help in determining whether to proceed with processing based on said status.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Bailey, Almog and Bandhari as applied to claim 14 above, and further in view of Szabo et al. (US PGPUB No. 2011/0252046; Pub. Date: Oct. 13, 2011).
Regarding dependent claim 16,
As discussed above with claim 14, Davis-Bailey-Almog-Bandhari discloses all of the limitations.
	Davis-Bailey-Almog-Bandhari does not disclose the step wherein upon determining that it does not match the search target, stopping thread execution.
	Szabo disclose the step wherein upon determining that it does not match the search target, stopping thread execution. See Paragraph [0119], (Disclosing a method for matching strings using nVidia GPU hardware. The method including halting execution of a thread in case of a signature mismatch during processing, i.e. stopping thread execution in response to a mismatch.).
Davis, Bailey, Almog, Bandhari and Szabo are analogous art because they are in the same field of endeavor, GPU processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Davis-Bailey-Almog-Bandhari to include the method of controlling thread execution based on potential errors in matching as disclosed by Szabo. Paragraph [0119] of Szabo discloses the use of checkpoints for signature encoding wherein detecting mismatches and stopping thread execution significantly reduces block execution time by stopping threads that might provide incorrect or otherwise erroneous computational results.

Examiner’s Input
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
 While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Regarding the rejection of claims 1-13 under 35 USC 101,
	The examiner notes that independent claim 1 is directed to utilizing a GPU in parallel with the CPU, however as discussed above, it is presented with a high degree of generality and the benefits of the claimed invention over the prior art are not clear in the claims as currently presented. 
Paragraph [0036] of Applicant’s Specification discloses that the use of a GPU may provide “extreme parallelism and higher performance than traditional systems and methods”, which represents an improvement in the art that, if incorporated into the claim language would likely overcome the rejection of the independent claim under 35 USC 101.
	To that end, the examiner suggests further amending independent claim 1 to include language that clarifies that the use of a GPU would prove beneficial over the use of merely a CPU to search an RDF datastore.
	A non-limiting example of such language would be: 
	“obtaining either the child subject or the child object for each matching or non-matching triple utilizing a Graphics Processing Unit (GPU), wherein the GPU is utilized in parallel with a Central Processing Unit (CPU) such that the GPU provides higher parallelism than the CPU;” 
	Applicant is invited to contact the examiner for an applicant-initiated interview if further clarification is required.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FMMV/Examiner, Art Unit 2159     
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159